RECEIVED

AUG 2.9 2019
UNITED STATES DISTRICT COURT

 

 

WESTEAN DISTRICT OF LOUISIAN WESTERN DISTRICT OF LOUISIANA
ALEXANDRIA, LOUISIANA ALEXANDRIA DIVISION
TERRI HUNTER CASE NO. 18-CV-911
vs. JUDGE DRELL
DEPT. OF VETERANS AFFAIRS
VETERANS CANTEEN SERVICES MAG. JUDGE PEREZ-MONTES
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate Judge
previously filed herein (Doc. 9), and after de novo review of the record, noting the absence of
objections filed by Petitioner, and having determined that the findings are correct under applicable
law; it is hereby

ORDERED that the motion to dismiss filed by the United States on behalf of the defendant
(Doc. 5) is GRANTED and, accordingly, plaintiffs claims in this matter are DISMISSED without
prejudice.

ot

ae =
THUS DONE AND SIGNED this 7_8_ day of August, 2019 at Alexandria, Louisiana.

 
   

== > 5)
DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 
